Name: Council Directive 79/109/EEC of 24 January 1979 amending Directive 64/432/EEC as regards brucellosis
 Type: Directive
 Subject Matter: trade policy;  agricultural policy;  agricultural activity;  means of agricultural production
 Date Published: 1979-02-03

 Avis juridique important|31979L0109Council Directive 79/109/EEC of 24 January 1979 amending Directive 64/432/EEC as regards brucellosis Official Journal L 029 , 03/02/1979 P. 0020 - 0023 Greek special edition: Chapter 03 Volume 24 P. 0014 Spanish special edition: Chapter 03 Volume 15 P. 0118 Portuguese special edition Chapter 03 Volume 15 P. 0118 ****( 1 ) OJ NO C 266 , 7 . 11 . 1977 , P . 45 . ( 2 ) OJ NO C 18 , 23 . 1 . 1978 , P . 35 . ( 3 ) OJ NO 121 , 29 . 7 . 1964 , P . 1977/64 . ( 4 ) OJ NO L 26 , 31 . 1 . 1977 , P . 81 . COUNCIL DIRECTIVE OF 24 JANUARY 1979 AMENDING DIRECTIVE 64/432/EEC AS REGARDS BRUCELLOSIS ( 79/109/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY AND IN PARTICULAR ARTICLES 43 AND 100 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ), WHEREAS COUNCIL DIRECTIVE 64/432/EEC OF 26 JUNE 1964 ON ANIMAL HEALTH PROBLEMS AFFECTING INTRA-COMMUNITY TRADE IN BOVINE ANIMALS AND SWINE ( 3 ), AS LAST AMENDED BY DIRECTIVE 77/98/EEC ( 4 ), LAYS DOWN COMMON STANDARDS ON ANTI-BRUCELLOSIS MEASURES APPLICABLE TO ANIMALS INTENDED FOR INTRA-COMMUNITY TRADE ; WHEREAS EQUIVALENT MEASURES FOR THE DIAGNOSIS AND CONTROL OF BOVINE BRUCELLOSIS ARE , BY WAY OF DEROGATION , STILL APPLICABLE IN THE NEW MEMBER STATES ; WHEREAS IN ORDER TO ENSURE THE CONTINUATION OF FREE TRADE IN BOVINE ANIMALS AND SWINE WITHIN THE COMMUNITY , IT IS NECESSARY TO ADAPT THE TECHNICAL PROVISIONS OF DIRECTIVE 64/432/EEC WHICH RELATE TO BRUCELLOSIS IN ORDER TO TAKE ACCOUNT OF THIS SITUATION ; WHEREAS , IN VIEW OF NEW SCIENTIFIC KNOWLEDGE AND TECHNICAL DEVELOPMENTS IN THE DIAGNOSIS AND CONTROL OF BOVINE BRUCELLOSIS , AN ADJUSTMENT OF EXISTING COMMUNITY MEASURES IN THIS FIELD IS NECESSARY , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 IN ARTICLE 2 OF DIRECTIVE 64/432/EEC , THE FOLLOWING POINT SHALL BE ADDED : ' ( O ) " REGION " MEANS THAT PART OF A MEMBER STATE ' S TERRITORY WHICH IS AT LEAST 2 000 KM2 IN AREA AND WHICH IS SUBJECT TO INSPECTION BY THE COMPETENT AUTHORITIES AND INCLUDES AT LEAST ONE OF THE FOLLOWING ADMINISTRATIVE AREAS : - BELGIUM : PROVINCE/PROVINCIE , - GERMANY : REGIERUNGSBEZIRK , - DENMARK : AMT OR ISLAND , - FRANCE : DEPARTEMENT , - ITALY : PROVINCIA , - LUXEMBOURG : - , - NETHERLANDS : PROVINCIE , - UNITED KINGDOM : - ENGLAND , WALES AND NORTHERN IRELAND : COUNTY , - SCOTLAND : DISTRICT OR ISLAND AREA , - IRELAND : COUNTY . ' ARTICLE 2 IN ARTICLE 3 OF DIRECTIVE 64/432/EEC , THE FOLLOWING PARAGRAPHS SHALL BE ADDED : ' 13 . BY WAY OF DEROGATION FROM ANNEX A ( II ) ( A ) ( 1 ) ( C ) ( II ) IT MAY BE DECIDED , UNDER THE PROCEDURE LAID DOWN IN ARTICLE 12 , THAT IN A MEMBER STATE , OR PART OF A MEMBER STATE COMPOSED OF SEVERAL ADJACENT REGIONS , WHERE AT LEAST 99.8 % OF THE BOVINE HERDS HAVE BEEN DECLARED OFFICIALLY BRUCELLOSIS-FREE WITHIN THE MEANING OF ARTICLE 2 ( E ) FOR AT LEAST 10 YEARS , AND WHERE NO CASE OF ABORTION DUE TO A BRUCELLA INFECTION HAS BEEN RECORDED FOR AT LEAST THREE YEARS , THE INSPECTIONS FOR DETERMINING WHETHER THIS STATUS IS TO BE PRESERVED MAY BE CARRIED OUT IN A MANNER AND IN REGIONS TO BE DECIDED UNDER THE SAME PROCEDURE . IF ONE OF THE CONDITIONS PROVIDED FOR IN THE FIRST SUBPARAGRAPH CEASES TO BE FULFILLED , THE COMMISSION - AFTER ASSESSING THE CIRCUMSTANCES IN WHICH THE BRUCELLOSIS HAS REAPPEARED - SHALL SUBMIT TO THE STANDING VETERINARY COMMITTEE A PROPOSAL FOR A DECISION TO RESCIND THE DEROGATION DECISION TAKEN IN RESPECT OF THAT MEMBER STATE OR OF THAT PART THEREOF COMPOSED OF SEVERAL ADJACENT REGIONS . IT MAY ALSO BE DECIDED , UNDER THE PROCEDURE LAID DOWN IN ARTICLE 12 , THAT THE PROVISIONS OF ANNEX A ( II ) ( A ) ( 1 ) ( C ) ( III ) MAY BE APPLIED TO A PART OF A MEMBER STATE COMPRISING SEVERAL ADJACENT REGIONS . ' ARTICLE 3 ANNEX A ( II ) ( A ) ( 1 ) ( C ) ( I ) OF DIRECTIVE 64/432/EEC SHALL BE REPLACED BY THE FOLLOWING : ' ( I ) HAVE SHOWN A BRUCELLA COUNT LOWER THAN 30 INTERNATIONAL UNITS OF AGGLUTINATION PER MILLILITRE WHEN GIVEN TWO OFFICIAL SERO-AGGLUTINATION TESTS AT INTERVALS OF AT LEAST THREE MONTHS AND AT MOST 12 MONTHS , CARRIED OUT IN ACCORDANCE WITH ANNEX C ; HOWEVER : - THE FIRST SERO-AGGLUTINATION TEST MAY BE REPLACED BY THREE RING-TESTS CARRIED OUT AT THREE-MONTHLY INTERVALS PROVIDED THAT THE SECOND SERO-AGGLUTINATION TEST IS CARRIED OUT AT LEAST SIX WEEKS AFTER THE THIRD RING-TEST ; - THE FIRST SERO-AGGLUTINATION TEST REFERRED TO IN THE FIRST INDENT MAY BE REPLACED BY A BUFFERED BRUCELLA ANTIGEN TEST CARRIED OUT IN ACCORDANCE WITH ANNEX C ( D ); ' . ARTICLE 4 IN ANNEX A ( II ) ( A ) ( 1 ) ( D ) ( I ) OF DIRECTIVE 64/432/EEC , IN THE INTRODUCTORY SENTENCE , THE WORDS ' OR A PART OF A MEMBER STATE COMPRISING SEVERAL ADJACENT REGIONS ' SHALL BE INSERTED AFTER THE WORDS ' IN MEMBER STATES ' . ARTICLE 5 IN ANNEX A ( II ) ( A ) ( 1 ) ( C ) OF DIRECTIVE 64/432/EEC , THE FOLLOWING SUBPARAGRAPHS SHALL REPLACE THE EXISTING SUBPARAGRAPH ( II ): ' ( II ) ARE CHECKED ANNUALLY TO ESTABLISH THAT BRUCELLOSIS IS NOT PRESENT BY THREE RING-TESTS CARRIED OUT AT INTERVALS OF AT LEAST THREE MONTHS OR TWO RING-TESTS AT AN INTERVAL OF AT LEAST THREE MONTHS AND ONE SEROLOGICAL TEST ( SERO-AGGLUTINATION TEST OR BUFFERED BRUCELLA ANTIGEN TEST OR PLASMA-AGGLUTINATION TEST OR PLASMA RING-TEST ) CARRIED OUT NOT LESS THAN SIX WEEKS AFTER THE SECOND RING-TEST . IF RING-TESTS ARE NOT CARRIED OUT , TWO SEROLOGICAL TESTS ( SERO-AGGLUTINATION TEST OR BUFFERED BRUCELLA ANTIGEN TEST OR PLASMA-AGGLUTINATION TEST OR PLASMA RING-TEST ) SHALL BE CARRIED OUT EACH YEAR AT INTERVALS OF AT LEAST THREE MONTHS AND NOT MORE THAN SIX MONTHS ; WHERE , IN A MEMBER STATE OR REGION THEREOF IN WHICH ALL BOVINE HERDS ARE SUBJECT TO OFFICIAL OPERATIONS TO COMBAT BRUCELLOSIS , NOT MORE THAN 1 % OF BOVINE HERDS IS INFECTED , IT SHALL BE SUFFICIENT TO CARRY OUT EACH YEAR TWO RING-TESTS AT AN INTERVAL OF AT LEAST THREE MONTHS , OR ONE SEROLOGICAL TEST ( SERO-AGGLUTINATION TEST OR BUFFERED BRUCELLA ANTIGEN TEST OR PLASMA-AGGLUTINATION TEST OR PLASMA RING-TEST ); ( III ) DEROGATIONS MAY BE PERMITTED FROM THE REQUIREMENTS LAID DOWN IN ( II ) REGARDING ANNUAL CHECKS THAT BRUCELLOSIS IS NOT PRESENT IN ANY MEMBER STATE WHERE AT LEAST 99.8 % OF BOVINE HERDS HAVE BEEN RECOGNIZED AS OFFICIALLY BRUCELLOSIS-FREE FOR AT LEAST FOUR YEARS ; IN THIS CASE , THE INTERVAL BETWEEN CHECKS MAY BE EXTENDED TO TWO YEARS AND THE CHECKS MUST BE CARRIED OUT USING ONE OF THE SEROLOGICAL TESTS REFERRED TO IN ( II ); ' . ARTICLE 6 ANNEX A ( II ) ( A ) ( 2 ) ( B ) OF DIRECTIVE 64/432/EEC SHALL BE REPLACED BY THE FOLLOWING : ' ( B ) ALL OR SOME OF THE FEMALE BOVINE ANIMALS HAVE BEEN VACCINATED : - WHEN SIX MONTHS OLD AT MOST , WITH LIVE BUCK 19 VACCINE OR OTHER VACCINES APPROVED UNDER THE PROCEDURE LAID DOWN IN ARTICLE 12 , - WHEN 15 MONTHS OLD AT MOST , WITH KILLED 45/20 ADJUVANT VACCINE OFFICIALLY INSPECTED AND RECOGNIZED ; ' . ARTICLE 7 ANNEX A ( II ) ( A ) ( 2 ) ( C ) OF DIRECTIVE 64/432/EEC SHALL BE REPLACED BY THE FOLLOWING : ' ( C ) ALL THE BOVINE ANIMALS SATISFY THE CONDITIONS LAID DOWN IN 1 ( B ) AND ( C ); HOWEVER , THE BOVINE ANIMALS UNDER 30 MONTHS OLD WHICH HAVE BEEN VACCINATED WITH LIVE BUCK 19 VACCINE MAY SHOW A BRUCELLA COUNT EQUAL TO OR HIGHER THAN 30 I.U . OF AGGLUTINATION PER MILLILITRE BUT LOWER THAN 80 I.U . OF AGGLUTINATION PER MILLILITRE PROVIDED THAT , WHEN THE COMPLEMENT FIXATION REACTION IS TESTED , THEY SHOW : - A COUNT LOWER THAN 30 EEC UNITS IN THE CASE OF FEMALES VACCINATED LESS THAN 12 MONTHS PREVIOUSLY , - A COUNT LOWER THAN 20 EEC UNITS IN ALL OTHER CASES . THE SERO-AGGLUTINATION TESTS REFERRED TO IN 1 ( C ) ( I ), FIRST INDENT , MAY BE REPLACED BY BUFFERED BRUCELLA ANTIGEN TESTS CARRIED OUT IN ACCORDANCE WITH ANNEX C ( D ); ' . ARTICLE 8 IN ANNEX A ( II ) ( A ) ( 2 ) ( D ), SECOND PARAGRAPH , FIRST LINE OF DIRECTIVE 64/432/EEC , THE WORDS ' WITH LIVE BUCK 19 VACCINE ' SHALL BE INSERTED BETWEEN THE WORDS ' VACCINATED ' AND ' AND ' . ARTICLE 9 IN ANNEX C OF DIRECTIVE 64/432/EEC THE FOLLOWING SECTIONS SHALL BE ADDED : ' D . THE BUFFERED BRUCELLA ANTIGEN TEST THE BUFFERED BRUCELLA ANTIGEN TEST MAY BE CARRIED OUT USING ONE OF THE FOLLOWING METHODS : A . MANUAL TEST 1 . THE STANDARD SERUM SHALL BE THE SECOND INTERNATIONAL STANDARD ANTI-BRUCELLA ABORTUS SERUM WHICH IS SUPPLIED BY THE CENTRAL VETERINARY LABORATORY , WEYBRIDGE , SURREY , ENGLAND . 2 . THE ANTIGEN SHALL BE PREPARED WITHOUT REFERENCE TO THE CELL CONCENTRATION , BUT ITS SENSITIVITY MUST BE STANDARDIZED IN RELATION TO THE SECOND INTERNATIONAL STANDARD ANTI-BRUCELLA ABORTUS SERUM IN SUCH A WAY THAT THE ANTIGEN PRODUCES A POSITIVE REACTION WITH SERUM DILUTION OF 1 : 47.5 AND A NEGATIVE REACTION WITH A DILUTION OF 1 : 55 . 3 . THE ANTIGEN SHALL BE SUSPENDED IN BUFFERED BRUCELLA ANTIGEN DILUENT AT A PH OF 3.65 MORE OR LESS 0.5 AND MAY HAVE BEEN STAINED BY THE USE OF ROSE BENGAL DYE . 4 . WEYBRIDGE STRAIN NO 99 OR USDA 1119 OR ANY OTHER STRAIN OF EQUIVALENT SENSITIVITY MUST BE USED FOR PREPARING THE ANTIGEN . 5 . THE CULTURE MEDIA USED FOR KEEPING THE STRAIN IN THE LABORATORY AND FOR PRODUCING THE ANTIGEN MUST BE SUCH THAT THEY DO NOT ENCOURAGE BACTERIAL DISSOCIATION ( S - R ); POTATO AGAR MEDIUM OR CONTINUOUS CULTURE METHODS SHOULD BE USED . 6 . THE ANTIGEN SHALL BE TESTED AGAINST EIGHT FREEZE-DRIED KNOWN POSITIVE AND NEGATIVE SERA . 7 . THE OFFICIAL SUPERVISION AND CONTROL OF STANDARD SERUM AND ANTIGEN SHALL BE CARRIED OUT BY THE OFFICIAL BODIES LISTED IN ANNEX C ( A ) ( 9 ). 8 . THE ANTIGEN SHALL BE DELIVERED READY FOR USE . 9 . THE BUFFERED BRUCELLA ANTIGEN TEST SHALL BE CARRIED OUT IN THE FOLLOWING MANNER : ( A ) ONE DROP ( 0.03 ML ) OF ANTIGEN SHOULD BE PLACED ALONGSIDE ONE DROP ( 0.03 ML ) OF THE SERUM ON A WHITE PLATE ; ( B ) THEY SHOULD BE MIXED WITH AN APPLICATOR STICK , FIRST IN A STRAIGHT LINE AND THEN IN A CIRCLE OF ABOUT 10 TO 12 MM DIAMETER ; ( C ) THE PLATE SHOULD THEN BE ROCKED BACK AND FORTH FOR FOUR MINUTES ( ABOUT 30 TIMES PER MINUTE ); ( D ) READINGS SHOULD BE TAKEN IN A GOOD LIGHT ; IF THERE IS NO EVIDENCE OF AGGLUTINATION , THE TEST SHALL BE REGARDED AS NEGATIVE ; ANY DEGREE OF AGGLUTINATION SHALL BE REGARDED AS POSITIVE , UNLESS THERE HAS BEEN EXCESSIVE DRYING ROUND THE EDGES . B . AUTOMATED METHOD THE AUTOMATED METHOD MUST BE AT LEAST AS SENSITIVE AND ACCURATE AS THE MANUAL METHOD . E . PLASMA RING-TEST A . EXTRACTION OF THE PLASMA THE TUBE CONTAINING BLOOD , COAGULATION OF WHICH HAVING BEEN INHIBITED BY THE ADDITION OF EDTA , SHOULD BE CENTRIFUGED FOR THREE AT 3 000 R/MIN AND SUBSEQUENTLY KEPT AT 37 * C FOR 12 TO 24 HOURS . B . EVALUATION 0.2 ML OF STABILIZED PLASMA SHOULD BE PLACED IN A TUBE WITH 1 ML OF UNTREATED MILK . AFTER MIXING , ONE DROP ( 0.05 ML ) OF ABR-ANTIGEN SHOULD BE ADDED AND THE WHOLE AGAIN MIXED . THE ANTIGEN SHOULD BE STANDARDIZED IN RELATION TO A STANDARD ANTIGEN SUPPLIED BY THE BODY REFERRED TO IN ( A ) ( 9 ) ( A ). FOLLOWING AN INCUBATION PERIOD OF 45 MINUTES AT 37 * C , A READING SHOULD BE TAKEN WITHIN 15 MINUTES . THE RESULT SHALL BE REGARDED AS POSITIVE IF THE COLOUR OF THE RING HAS BECOME THE SAME AS , OR DARKER THAN , THAT OF THE MILK COLUMN . F . PLASMA AGGLUTINATION THE PLASMA EXTRACTED IN ACCORDANCE WITH E ( A ) MAY BE USED IMMEDIATELY AFTER CENTRIFUGING , NO THERMAL STABILIZATION BEING NECESSARY . 0.05 ML OF PLASMA SHOULD BE MIXED WITH 1 ML OF ANTIGEN FOR 50 % SERO-AGGLUTINATION , WHICH CORRESPONDS TO A DILUTION OF 1 : 20 FOR SERO-AGGLUTINATION . A READING SHOULD BE TAKEN AFTER 18 TO 24 HOURS INCUBATION AT 37 * C . % OR MORE AGGLUTINATION SHALL BE REGARDED AS POSITIVE . ' ARTICLE 10 THE MEMBER STATES SHALL BRING INTO FORCE THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE BY 1 APRIL 1979 AND SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 11 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 24 JANUARY 1979 . FOR THE COUNCIL THE PRESIDENT J . FRANCOIS-PONCET